Appeal by the defendant from an amended judgment of the County Court, Orange County (De Rosa, J.), rendered June 16, 2004, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of operating a motor vehicle while under the influence of alcohol.
Ordered that the amended judgment is affirmed.
*723The defendant’s contention that the County Court improvidently exercised its discretion in resentencing him on the violation of probation without obtaining an updated presentence report is not preserved for appellate review because it was not raised before the County Court (see People v Freeman, 2 AD3d 648, 649 [2003]; People v Segar, 295 AD2d 628, 629 [2002]; People v Pierre-Paul, 289 AD2d 262 [2001]; People v Viruet, 288 AD2d 407 [2001]). Cozier, J.P., Santucci, Luciano, Fisher and Covello, JJ., concur.